DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2020, 11/13/2020, and 11/11/2022 are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, last line: “each other..” should read “each other.” (i.e. there is an extra period at the end of claim 1).Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki et al. (JP 2004264060 A, all citations are to the attached English translation) in view of Liu et al. (CN 106908021 A, all citations are to the attached English translation).Regarding claim 1:Shibazaki teaches a posture estimation device comprising:
an acquisition part (e.g. FIGS. 5 and 14 - that which receives data from sensors, the sensors being shown as black squares) that is configured to acquire information of angular velocities and accelerations from a plurality of sensors (e.g. FIGS. 5 and 14 the sensors being shown as black squares; see FIG. 1, [0014], [0024], and [0034] regarding “angular velocities” and “accelerations”) configured to detect angular velocities and accelerations, the plurality of sensors being attached to a plurality of locations (e.g. FIGS. 5 and 14) on an estimation object (e.g. [0001], [0017]-[0018], [0065]) which is a human, an animal, or a robot having joints with a limited motion range; 
a conversion part (e.g. that which performs the function of [0040]) configured to convert information acquired by the acquisition part into information of a standard coordinate system from a sensor coordinate system ([0018], [0025], [0031], [0039]-[0040]); and
an integrating part (e.g. that which performs the functions cited below) configured to calculate an orientation of a reference area of the estimation object to which the sensors are attached as a part of a posture of the estimation object by integrating the converted angular velocities ([0040], [0067], [0071]-[0079], [0089])
Shibazaki fails to teach:
a correction part, assuming a representative plane passing through the reference area included in the estimation object, configured to correct the converted angular velocities of the reference area so that a normal line of the representative plane and an orientation of the reference area calculated by the integrating part approaches to directions that are perpendicular to each otherLiu teaches:
a correction part, assuming a representative plane passing through the reference area included in the estimation object, configured to correct the converted angular velocities of the reference area so that a normal line of the representative plane and an orientation of the reference area calculated by the integrating part approaches to directions that are perpendicular to each other ([0107]-[0124], in particular [0113] regarding the “representative plane”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the correction part and representative plane of Liu in the device of Shibazaki to increase accuracy and/or to better represent the motion of the reference area itself.
Regarding claim 2:Shibazaki and Liu teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Shibazaki and Liu teach:
wherein processing of the integrating part and the correction part is repeatedly performed in each processing cycle, and the correction part increases a degree of correcting the converted angular velocity of the reference area according to a continuation of a separation of an orientation of the reference area, which is calculated by the integrating part in the previous processing cycle, from an orientation which is perpendicular with respect to a normal line of the representative plane
     Shibazaki (e.g. [0013]-[0014], [0025], [0051], [0065]) teaches that the “integrating / correcting” is done repeatedly over time since the sensor error / drift increases over time (e.g. [0019], [0025], [0046], [0063]). Thus, the amount of correction required (e.g. the representative plane correction of Liu) would increase as the sensor error / drift increases over time.
Regarding claim 3:Shibazaki and Liu teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Liu teaches:
wherein the correction part corrects the converted angular velocity of the reference area so as to reduce an inner product of the normal line of the representative plane and the orientation of the reference area calculated by the integrating part
     As set forth in the claim 1 rejection above, Liu teaches “correct[ing] the converted angular velocities of the reference area so that a normal line of the representative plane and an orientation of the reference area calculated by the integrating part approaches to directions that are perpendicular to each other”. The “inner product” of instant claim 3 merely represents the amount of the vectors that are parallel (i.e. the dot product / inner product of perpendicular vectors is zero). Since Liu teaches correction such that the vectors approach perpendicularity, Liu teaches minimizing/reducing the inner product of the vectors. 
Regarding claim 4:Shibazaki and Liu teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Shibazaki and Liu teach:
wherein the correction part (taught by Liu - see claim 1 rejection above) 
further corrects the converted angular velocity of the reference area so as to reduce a separation between (i) an assumed gravity acceleration direction of each reference area derived from an orientation of the calculated reference area by the integrating part and (ii) a measured gravity acceleration direction of each reference area recognized on the basis of information of an acceleration acquired by the acquisition part (Shibazaki - [0012]-[0014], [0016], [0021]-[0022], [0025], etc.)
Regarding claim 5:Shibazaki teaches a posture estimation method performed by a computer ([0016], [0018], [0023]), the method comprising:
acquiring information of angular velocities and accelerations from a plurality of sensors (e.g. FIGS. 5 and 14 the sensors being shown as black squares; see FIG. 1, [0014], [0024], and [0034] regarding “angular velocities” and “accelerations”) that are attached to a plurality of locations (e.g. FIGS. 5 and 14) on an estimation object (e.g. [0001], [0017]-[0018], [0065]) which is a human, an animal, or a robot having joints with a limited motion range and that are configured to detect angular velocities and accelerations; 
converting the acquired information into information of a standard coordinate system from a sensor coordinate system ([0018], [0025], [0031], [0039]-[0040]); and
calculating an orientation of a reference area of the estimation object to which the sensors are attached as a part of a posture of the estimation object by integrating the converted angular velocities ([0040], [0067], [0071]-[0079], [0089])
Shibazaki fails to teach:
assuming a representative plane passing through a reference area included in the estimation object and correcting the converted angular velocities of the reference area so that a normal line of the representative plane and an orientation of the calculated reference area approaches to directions that are perpendicular to each otherLiu teaches:
assuming a representative plane passing through a reference area included in the estimation object and correcting the converted angular velocities of the reference area so that a normal line of the representative plane and an orientation of the calculated reference area approaches to directions that are perpendicular to each other ([0107]-[0124], in particular [0113] regarding the “representative plane”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the correction part and representative plane of Liu in the method of Shibazaki to increase accuracy and/or to better represent the motion of the reference area itself.
Regarding claim 6:Shibazaki teaches a posture estimation method comprising:
acquire information of angular velocities and accelerations from a plurality of sensors (e.g. FIGS. 5 and 14 the sensors being shown as black squares; see FIG. 1, [0014], [0024], and [0034] regarding “angular velocities” and “accelerations”) that are attached to a plurality of locations (e.g. FIGS. 5 and 14) on an estimation object (e.g. [0001], [0017]-[0018], [0065]) which is a human, an animal, or a robot having joints with a limited motion range and that are configured to detect angular velocities and accelerations; and
convert the acquired information into information of a standard coordinate system from a sensor coordinate system ([0018], [0025], [0031], [0039]-[0040]); 
calculate an orientation of a reference area of the estimation object to which the sensors are attached as a part of a posture of the estimation object by integrating the converted angular velocities ([0040], [0067], [0071]-[0079], [0089])
Shibazaki fails to teach:
assume a representative plane passing through a reference area included in the estimation object and correct the converted angular velocities of the reference area so that a normal line of the representative plane and an orientation of the calculated reference area approaches to directions that are perpendicular to each otherLiu teaches:
assume a representative plane passing through a reference area included in the estimation object and correct the converted angular velocities of the reference area so that a normal line of the representative plane and an orientation of the calculated reference area approaches to directions that are perpendicular to each other ([0107]-[0124], in particular [0113] regarding the “representative plane”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the correction part and representative plane of Liu in the method/device of Shibazaki to increase accuracy and/or to better represent the motion of the reference area itself.
     Regarding the limitation in the preamble of “a computer-readable non-transient storage medium, on which a posture estimation program is stored, and configured to cause a computer to”: the examiner takes official notice that it is well-known in the art to implement a method on a computer using a computer-readable non-transient storage medium in which the method is stored as a program.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855